DETAILED ACTION
This is in response to a request for continued examination (RCE) filed on 2/28/22 in which claims 1-4, 7-14, 21- 23, 27, 29 are presented for examination.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/28/22 has been entered.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 1 Lines 5-7 “external safety toe cap …rigidly secured to the upper to prevent movement between the external toe cap and the upper” is not in the specification
Similar objection applies for Claim 10 Lines 5-7
Claim Objections
Claim(s) 7, 10, 21, 27, 29 is/are objected to because of the following informalities: 
Claim 7 Line 2 after “external” remove the semicolon
Claim 10 Line 1 preamble “safety cap toe footwear” should read “safety toe cap footwear”
Claim 21 Line 2 after “comprising”, remove the period
Claim 27 Line 3 after “compression 75”, remove the comma
Claim 27 Line 4 needs review whether F2412-5 should read F2412-05
Claim 29 Line 4 needs review whether F2412-5 should read F2412-05

	
	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim(s) 1-4, 7-14, 21-23, 27, and 29 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically:
Claim 1 Lines 5-7 recite “external safety toe cap …rigidly secured to the upper to prevent movement between the external toe cap and the upper”.  Especially as terms “rigidly” and “movement” are not in the specification, it is unclear where support is found for such a limitation, and whether it has broadened the scope of the claim beyond what is in the original disclosure.  Even if the limitation is referring to adhesive between the toe cap and the upper, at the least, no definition has been provided for “rigidly” in the original disclosure, and therefore it is possible that the term brings in new matter. Examiner recommends removal of the limitation.
Similarly, rejection applies for Claim 10 Lines 5-7.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 27 and 29 is/are rejected under U.S.C. 112(b).

Furthermore, the term “ASTM performance standard F2413-05 for impact 75 and compression 75 which references ASTM testing standard F2412-5” in Claim 27 is unclear and therefore renders the claim indefinite.   It is unclear what this limitation is referring to.  Similarly to the aforementioned 112(b) rejection for Claim 27, F2412-05 does not utilize terms “impact 75 and compression 75”; as such, it is unclear how “impact 75 and compression 75” refers back to F2412-05.
Similarly, rejections apply for Claim 29.
Dependent claims are rejected at the least for depending on rejected claims.
	Claim Interpretation
In general, the prior art is interpreted as meeting the requirements as recited in the claims.
As best understood, in order to apply art and provide rejections:
Claim 1 Lines 5-7 and Claim 10 Lines 5-7 is considered met at least as effectively integral to the invention, if not also as the toe cap is secured to the upper with adhesive 
Claim 27 and 29 are considered met inasmuch as the structure of the claims are met
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7, 8, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Binder (USPN 2091223) in view of Burman et al (US Publication 2014/0223773), herein Burman, and Spiller (USPN 9635902).
Regarding Claim 1, Binder teaches safety toe cap footwear for covering a foot having toes of a wearer (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; see Figs. 1-3; Col. 1 Lines 1-5 "invention relates to a protecting cap for footwear, and particularly to one for boots and shoe of the heavier grade such as worn by workmen whose feet are liable to strike against machinery, castings, rock, etc."; Binder teaches the footwear which meets the structural limitations in the claims and performs the functions as recited such as being capable of being utilized in the context of a safety toe for covering a foot as claimed especially in light of the recitations), said footwear comprising, in combination:
a sole (see Figs; Col. 1 Line 35 "sole B");
an upper secured to the sole for covering the foot of the wearer of the footwear (Col. 1 Line 32 "upper A"; Col. 1 Lines 37-38 "upper is connected to the sole, as at stitches D"; Binder teaches the sole-secured upper which meets the structural limitations in the claims and performs the functions as recited such as being capable of covering the foot as claimed);

wherein the external safety toe cap is rigid to protect the toes of the wearer from falling objects and compression (Col. 1 Lines 28-38 "cap is of a single piece of sheet metal…formed and shaped to provide a cover part 4…extending over the vamp or front part of the upper A of footwear; along its base or lower edge the cap has an inwardly-disposed flange 5 arranged to seat on the top of the sole B and to extend under the bulge C of the vamp or front part of the upper to nearly the place where the upper is connected to the sole, as at stitches D"; wherein it is known in the art that sheet metal is rigid to some degree; Binder teaches the rigid toe cap which meets the structural limitations in the claims and performs the functions as recited such as being capable of protection as claimed at least to some degree, furthermore especially in light of Col. 1 Lines 1-5 "invention relates to a protecting cap for footwear, and particularly to one for boots and shoe of the heavier grade such as worn by workmen whose feet are liable to strike against machinery, castings, rock, etc."),
wherein the upper extends into an interior cavity of the external safety toe cap with an interior surface of the external safety toe cap directly to an exterior surface of the upper within the interior cavity so that the external safety toe cap is separated from the toes of the wearer by the upper (see Fig. 2 for interior cavity recitation; Binder teaches the extension which meets the structural limitations in the 
and wherein the external safety toe cap partially extends between the upper and the sole and is secured to the sole (Col. 1 Lines 39-44 "wall of the cover part is struck inwardly on the sides just above the flange to afford recesses or indentations 6 to permit screws or other fasteners 7 to be driven...into the sole to attach the cap thereto").

Binder does not explicitly teach that the toe cap is rigidly secured to prevent movement between the external toe cap and the upper,
wherein the external safety toe cap comprises one of steel, aluminum alloy, plastic, and a composite material,
wherein an interior surface of the external safety toe cap directly secured to an exterior surface of the upper within the interior cavity with adhesive;
 and wherein the toe cap is secured to the sole with adhesive.

Burman teaches wherein the external safety toe cap comprises one of steel, aluminum alloy, plastic, and a composite material ([0013] “rigid toe cap, preferably a shell of steel, aluminium, or a composite”; [0036] “steel toe cap 15”; [0073] Claim 4 “toe cap comprises a rigid composite”).
As such, Binder teaches all of the elements of the instant invention as discussed in detail above except providing the specific material of the cap.  Although Binder does not directly teach this limitation, it would have been an obvious matter of design choice to one of ordinary skill in the art at the time the invention was made to have modified Binder’s metal cap by making it of steel or composite. Such modification would be considered a mere choice of a commonly used material, in the footwear art, to make a metal toe cap of steel or composite on the basis of its suitability for the intended use. In other 
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Binder’s metal cap to be of steel or composite as taught by Burman, especially as it is known in the art that a metal toe cover is known to be steel (see extrinsic evidence Stritter USPN 2354338, furthermore in Claim 3 of Burman) or composite (extrinsic evidence Hubner US Publication 2009/0145006).

Burman further teaches wherein an interior surface of the toe cap (15) is directly secured to an exterior surface of the upper (11) within the interior cavity with adhesive (see Fig. 7; [0036] “steel toe cap 15 is adhered to the toe of the booty 11 from the outside, by adhesive”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Binder’s toe cap with the adhesive of Burman as a known attachment method in the art for a toe cap to be over upper in a safety context ([0002], [0011]) such as to keep components together ([0002]).

Spiller teaches and wherein the toe cap is secured to the sole with adhesive (see Figs. 2A-2C; Col. 6 Lines 10-14 “chassis 150 (e.g.,…toe cap 152…) may also be cemented or adhered…so that chassis 150 may be non-removable from shell 120”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Binder’s securement with the securement of Spiller as adhesive is a known attachment method in the art, especially as it is one securement method for another.

As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that modified Binder teaches that the toe cap is rigidly secured to prevent movement between the external toe cap and the upper (inasmuch as “rigidly” has been defined, Binder has been rigidly secured between cap and upper via adhesive taught by Burman and/or Spiller; and/or, Binder has been rigidly secured between cap and upper inasmuch as the cap is rigid of the material taught by Burman and is secured between cap and upper).
Regarding Claim 2, modified Binder teaches all the claimed limitations as discussed above in Claim 1.
Binder further teaches wherein the external safety toe cap extends between a front lower edge of the upper and the sole (see Fig. 2).
Regarding Claim 3, modified Binder teaches all the claimed limitations as discussed above in Claim 1.
Binder further teaches wherein a horizontal bottom flange of the external safety toe cap extends between the upper and the sole (see Fig. 2).
Regarding Claim 4, modified Binder teaches all the claimed limitations as discussed above in Claim 1.
Binder further teaches wherein the safety toe cap is secured directly to the sole (see Fig. 1; regardless of whether the securement is with adhesive and/or screws, there are no other layers between cap and sole, and therefore the elements are secured directly).
Regarding Claim 7, modified Binder teaches all the claimed limitations as discussed above in Claim 1.
Burman further teaches wherein the external safety toe cap comprises a composite material (see rejection of Claim 1).
Regarding Claim 8, modified Binder teaches all the claimed limitations as discussed above in Claim 1.
Burman further teaches wherein the upper comprises leather ([0050] “upper part of the upper may be constituted by…leather”).
As such, Binder teaches all of the elements of the instant invention as discussed in detail above except providing that the upper is of leather.  Although Binder does not directly teach this limitation, it would have been an obvious matter of design choice to one of ordinary skill in the art at the time the invention was made to have modified Binder by making its upper of leather. Such modification would be considered a mere choice of a commonly used material, in the footwear art, to make an upper of leather on the basis of its suitability for the intended use. In other words, the use of leather would have been an "obvious to try" approach because the use of such a well-known material for an upper is not of innovation but of ordinary skill and common sense. KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742,82, USPQ2d 1382, 1396 (2007), especially in view of at least Burman.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Binder’s upper to be of leather if necessary as leather is a known material for uppers and the same structure is possible with different materials.
Regarding Claim 27, modified Binder teaches all the claimed limitations as discussed above in Claim 1.
Binder at least suggests wherein the safety toe cap footwear is configured to be in compliance with ASTM performance standard F2413-05 for impact 75 and compression 75, which references ASTM testing standard F2412-5 (Binder teaches all the structures and materials of Claim 1, especially in light of extrinsic evidence Hubner 2009/0145006, which meets the structural limitations in the claims and performs the functions as recited such as being capable of being in compliance as claimed). 

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Binder (USPN 2091223) in view of Burman et al (US Publication 2014/0223773), herein Burman, and Spiller (USPN 9635902), as applied to Claim(s) 1-4, 7, 8, 27 above, further in view of Egerton (USPN 1370797).
Regarding Claim 9, modified Binder teaches all the claimed limitations as discussed above in Claim 1.
Binder does not explicitly teach wherein the external safety toe cap is located within a recess in the top of the sole.

Egerton teaches wherein the external safety toe cap is located within a recess in the top of the sole (see Fig. 6; page 4 Line 49 “toe box 44”; page 4 Lines 98-102 “reduced thickness edge portions, such as 46…may be formed on the edges of the rubber sole to more or less lap up against the upper members or layers”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Binder’s sole such that there is a recess/lap up portion for the toe cap as taught by Egerton such as in order to protect that portion of the shoe, such as from scuffing.

Claim(s) 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Binder (USPN 2091223) in view of Burman et al (US Publication 2014/0223773), herein Burman, and Spiller (USPN 9635902), as applied to Claim(s) 1-4, 7, 8, 27 above, further in view of Okayasu (USPN 4811501).
Regarding Claim 21, modified Binder teaches all the claimed limitations as discussed above in Claim 1.


Okayasu teaches teach a strip of anti-scuffing material (8) located outside the upper (1) and along an edge of the safety toe cap (5) so that the strip is partially between the external safety toe cap and the upper and partially outside the external safety toe cap (see Fig. 2; Col. 2 Lines 25-29 “inner surface of the toe protector 5 may be lined with any suitable cushion material 8 to avoid any damage to the upper 1”, where 8 is partially outside upper and along edge of 5 so 8 is partially between toe cap 5 and upper 1 and partially outside toe cap 5; wherein the existence of material 8 prevents scuffing to elements that it covers such as the upper).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Binder with Okayasu’ cushion material in order to protect the upper (Col. 2 Line 27).
Regarding Claim 22, modified Binder teaches all the claimed limitations as discussed above in Claim 21.
Modified Binder does not explicitly teach wherein the strip is secured to the upper with adhesive and the strip is secured to the external safety toe cap with adhesive.
However, modified Binder as provided by Okayasu already teaches that the strip is between the upper and toe cap, and is merely silent as to cementing to both elements via adhesive.
 
 Burman further teaches using adhesive to secure an element between two other elements (see Fig. 7; [0013] “adhesive…is used to attach…the toe cap cover to the assembly of upper and toe cap”; [0012] “moulded EVA upper”; [0035] “booty 11 moulded by ethyl vinyl acetate (EVA)”; [0036] “toe cap 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Binder’s strip (as provided by Okayasu) to use adhesive to secure the strip to the upper and safety toe cap as at least Burman teaches that it is known to use adhesive to secure element between two other elements in order to keep components together ([0002]).


Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Binder (USPN 2091223) in view of Burman et al (US Publication 2014/0223773), herein Burman, Spiller (USPN 9635902), and Okayasu (USPN 4811501), as applied to Claim(s) 21 and 22 above, further in view of Peterson (USPN 4747989).
Regarding Claim 23, modified Binder teaches all the claimed limitations as discussed above in Claim 21.
Binder does not explicitly teach wherein the strip comprises nylon.

Peterson teaches wherein the strip comprises nylon (see Figs. 4, 5, and 7; Col. 4 Lines 20-22 “cushion may then be covered with…nylon”).
As such, modified Binder teaches all of the elements of the instant invention as discussed in detail above except providing that the strip comprises nylon.  Although modified Binder does not directly teach this limitation, it would have been an obvious matter of design choice to one of ordinary skill in the art at the time the invention was made to have modified Binder (specifically its cushion by Okayasu) by making the cushion comprise nylon. Such modification would be considered a mere choice 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Binder’s cushion (as provided by Okayasu) to have the nylon covering of Peterson in order to add to the overall durability and appearance of the cushion (Col. 4 Lines 24-25).

Claim(s) 10-14, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Binder (USPN 2091223) in view of Burman et al (US Publication 2014/0223773), herein Burman, Egerton (USPN 1370797), Spiller (USPN 9635902), and Okayasu (USPN 4811501).
Regarding Claim 10, Binder teaches safety toe cap footwear for covering a foot having toes of a wearer (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; see Figs. 1-3; Col. 1 Lines 1-5 "invention relates to a protecting cap for footwear, and particularly to one for boots and shoe of the heavier grade such as worn by workmen whose feet are liable to strike against machinery, castings, rock, etc"; Binder teaches the footwear which meets the structural limitations in the claims and performs the functions as recited such as being capable of being utilized in the context of a safety toe for covering a foot as claimed especially in light of the recitations), said footwear comprising, in combination:
a sole (see Figs; Col. 1 Line 35 "sole B");
an upper secured to the sole for covering the foot of the wearer of the footwear (Col. 1 Line 32 "upper A"; Col. 1 Lines 37-38 "upper is connected to the sole, as at stitches D"; Binder teaches the sole-
an external safety toe cap located outside the upper at a toe portion of the upper and secured to the upper, and wherein the external safety toe cap is uncovered and exposed to form a portion of an exposed exterior surface of the footwear (see Fig. 1 for external, exposed and uncovered; Col. 1 Lines 28-30 "cap is of a single piece of sheet metal…formed and shaped to provide a cover part 4”; wherein the toe cap is secured to the upper inasmuch as the cap is secured to the invention and the upper is part of the invention; inasmuch as “safety toe” has been defined, the existence of the cap at the toe area provides at least some degree of safety and therefore meets the recitation; nevertheless, see also the rejection of the preamble for providing further providing safety capably at the toes),
wherein the external safety toe cap is rigid to protect the toes of the wearer from falling objects and compression (Col. 1 Lines 28-38 "cap is of a single piece of sheet metal…formed and shaped to provide a cover part 4…extending over the vamp or front part of the upper A of footwear; along its base or lower edge the cap has an inwardly-disposed flange 5 arranged to seat on the top of the sole B and to extend under the bulge C of the vamp or front part of the upper to nearly the place where the upper is connected to the sole, as at stitches D"; wherein it is known in the art that sheet metal is rigid to some degree; Binder teaches the rigid toe cap which meets the structural limitations in the claims and performs the functions as recited such as being capable of protection as claimed at least to some degree, furthermore especially in light of Col. 1 Lines 1-5 "invention relates to a protecting cap for footwear, and particularly to one for boots and shoe of the heavier grade such as worn by workmen whose feet are liable to strike against machinery, castings, rock, etc"),
wherein the upper extends into an interior cavity of the external safety toe cap with an interior surface of the external safety toe cap directly to an exterior surface of the upper within the interior cavity so that the external safety toe cap is separated from the toes of the wearer by the upper (see Fig. 

Binder does not explicitly teach the toe cap is rigidly secured to prevent movement between the external toe cap and the upper,
wherein the external safety toe cap is secured to the upper with adhesive,
wherein the external safety toe cap is located within a recess in a top of the sole, and is secured to the sole with adhesive.

Burman teaches wherein the safety toe cap (15) is secured to the upper (11) with adhesive (see Fig. 7; [0036] “steel toe cap 15 is adhered to the toe of the booty 11 from the outside, by adhesive”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Binder’s toe cap with the adhesive of Burman as a known attachment method in the art for a toe cap to be over upper in a safety context ([0002], [0011]) such as to keep components together ([0002]).

Egerton teaches wherein the external safety toe cap is located within a recess in the top of the sole (see Fig. 6; page 4 Line 49 “toe box 44”; page 4 Lines 98-102 “reduced thickness edge portions, such as 46…may be formed on the edges of the rubber sole to more or less lap up against the upper members or layers”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Binder’s sole such that there is a recess/lap up portion for the toe cap as taught by Egerton such as in order to protect that portion of the shoe, such as from scuffing.

Spiller teaches wherein the toe cap is secured to the sole with adhesive (see Figs. 2A-2C; Col. 6 Lines 10-14 “chassis 150 (e.g.,…toe cap 152…) may also be cemented or adhered…so that chassis 150 may be non-removable from shell 120”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Binder’s securement with the securement of Spiller as adhesive is a known attachment method in the art, especially as it is one securement method for another.

As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that modified Binder teaches that the toe cap is rigidly secured to prevent movement between the external toe cap and the upper (inasmuch as “rigidly” has been defined, Binder has been rigidly secured between cap and upper via adhesive taught by Burman and/or Spiller; and/or, Binder has been rigidly secured between cap and upper inasmuch as the cap is rigid of the material taught by Burman and is secured between cap and upper).

Binder also does not explicitly teach a strip of anti-scuffing material located outside the upper and along an edge of the safety toe cap so that the strip is partially between the external safety toe cap and the upper and partially outside the external safety toe cap; and
wherein the strip is secured to the upper with adhesive and the strip is secured to the external safety toe cap with adhesive.

Okayasu teaches teach a strip of anti-scuffing material (8) located outside the upper (1) and along an edge of the safety toe cap (5) so that the strip is partially between the external safety toe cap and the upper and partially outside the external safety toe cap (see Fig. 2; Col. 2 Lines 25-29 “inner 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Binder with Okayasu’ cushion material in order to protect the upper (Col. 2 Line 27).

Modified Binder as provided by Okayasu already teaches that the strip is between the upper and toe cap, and is merely silent as to cementing to both elements via adhesive.
 
 Burman further teaches using adhesive to secure an element between two other elements (see Fig. 7; [0013] “adhesive…is used to attach…the toe cap cover to the assembly of upper and toe cap”; [0012] “moulded EVA upper”; [0035] “booty 11 moulded by ethyl vinyl acetate (EVA)”; [0036] “toe cap 15”; [0037] “toe cap cover 19”; “see Fig. 7 where adhesive attaches 19 to 11 and 15; wherein Burman also already previously taught that 15 adheres to 11 above; as such, 15 is between 19 and 11 via adhesive).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Binder’s strip (as provided by Okayasu) to use adhesive to secure the strip to the upper and safety toe cap as at least Burman teaches that it is known to use adhesive to secure element between two other elements in order to keep components together ([0002]).
Regarding Claim 11, modified Binder teaches all the claimed limitations as discussed above in Claim 10.

Modified Binder further already teaches that the external safety toe cap is secured to the sole with adhesive (see rejection of Claim 10).
Regarding Claim 12, modified Binder teaches all the claimed limitations as discussed above in Claim 10.
The body of Claim 12 is the same as the body of Claim 4.  As such, see the aforementioned rejection of the body of Claim 4 for the rejection of the body of Claim 12.
Regarding Claim 13, modified Binder teaches all the claimed limitations as discussed above in Claim 10.
The body of Claim 13 is the same as the body of Claim 7.  As such, see the aforementioned rejection of the body of Claim 7 for the rejection of the body of Claim 13.
Regarding Claim 14, modified Binder teaches all the claimed limitations as discussed above in Claim 10.
The body of Claim 14 is the same as the body of Claim 8.  As such, see the aforementioned rejection of the body of Claim 8 for the rejection of the body of Claim 14.
Regarding Claim 29, modified Binder teaches all the claimed limitations as discussed above in Claim 10.
The body of Claim 29 is the same as the body of Claim 27.  As such, see the aforementioned rejection of the body of Claim 27 for the rejection of the body of Claim 29.

Claim(s) 1-47, 8, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stritter (USPN 2354338) in view of Burman et al (US Publication 2014/0223773), herein Burman, in view of Spiller (USPN 9635902).
Regarding Claim 1, Stritter teaches safety toe cap footwear for covering a foot having toes of a wearer (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; however, see Fig. 1; Col. 1 Lines 1-5 "invention relates to so-called safety shoes such as those worn by workmen to protect their toes from being injured in the course of their employment as, for example, by being squeezed or crushed by heavy objects"; Stritter teaches the footwear which meets the structural limitations in the claims and performs the functions as recited such as being capable of being utilized in the context of a safety toe for covering a foot as claimed especially in light of the recitations), said footwear comprising, in combination:
a sole (see Fig. 1; Col. 3 Line 49 "outsole 24");
an upper (32+18) secured to the sole (24) for covering the foot of the wearer of the footwear; Col. 3 Lines 42-43 "upper 16, and an upper lining 18"; Col. 3 Lines 60-61 "upper…may comprise a vamp 32"; as for secured-- see Fig. 1; Col. 4 Line 74-Col. 5 Line 2 "in the toe portion of the shoe, a third seam 48 the stitches of which extend through…the lining 18 and the upper 16...and the outsole 24");
an external safety toe cap (34+30) located outside the upper at a toe portion of the upper, and wherein the external safety toe cap is uncovered and exposed to form a portion of an exposed exterior surface of the footwear (see Fig. 1 for external, uncovered, and exposed; Col. 3 Lines 63-65 "toe cap 34…overlaps the vamp and is secured to the latter as by means of stitching 35"; Col. 3 Line 61 "vamp 32"); 
wherein the external safety toe cap is rigid to protect the toes of the wearer from falling objects and compression (Col. 3 Lines 56-57 "metallic toe box 30"; Col. 3 Lines 67-68 "toe box 30 is made from heavy gage sheet metal, preferably hardened and tempered steel", wherein it is known in the art that such material is rigid, see Burman; see Fig. 1; Col. 1 Lines 1-5 "invention relates to so-called safety shoes 
wherein the external safety toe cap comprises one of steel, aluminum alloy, plastic, and a composite material (Col. 3 Lines 67-68 "toe box 30 is made from heavy gage sheet metal, preferably hardened and tempered steel”);
wherein the upper extends into an interior cavity of the external safety toe cap with an interior surface of the external safety toe cap directly secured to an exterior surface of the upper within the interior cavity so that the external safety toe cap is separated from the toes of the wearer by the upper (see Fig. 1; 18 of upper extends into cavity of 30, 34; interior surface of 34 connected to 32 vamp of upper via 35; Col. 3 Lines 63-65 "toe cap 34…overlaps the vamp and is secured to the latter as by means of stitching 35"; Col. 3 Line 61 "vamp 32"; Stritter teaches the extension which meets the structural limitations in the claims and performs the functions as recited such as being capable of separating the cap from the toes as claimed) and
and wherein the external safety toe cap partially extends between the upper and the sole and is secured to the sole (see Fig. 1; see Fig. 1 wherein 34 directly contacts 24, secured to such via 48; Col. 4 Line 74-Col. 5 Line 2 "in the toe portion of the shoe, a third seam 48 the stitches of which extend through…the lining 18 and the upper 16...and the outsole 24").

Stritter does not explicitly teach that the toe cap is rigidly secured to prevent movement between the external toe cap and the upper,
wherein an interior surface of the external safety toe cap directly secured to an exterior surface of the upper within the interior cavity with adhesive;
 and wherein the toe cap is secured to the sole with adhesive.


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stritter’s toe cap with the adhesive of Burman as a known attachment method in the art for a toe cap to be over an upper in a safety context ([0002], [0011]) such as to keep components together ([0002]).

Spiller teaches and wherein the toe cap is secured to the sole with adhesive (see Figs. 2A-2C; Col. 6 Lines 10-14 “chassis 150 (e.g.,…toe cap 152…) may also be cemented or adhered…so that chassis 150 may be non-removable from shell 120”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stritter’s securement with the securement of Spiller as adhesive is a known attachment method in the art, especially as it is one securement method for another.

As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that modified Stritter teaches that the toe cap is rigidly secured to prevent movement between the external toe cap and the upper (inasmuch as “rigidly” has been defined, Stritter has been rigidly secured between cap and upper via adhesive taught by Burman and/or Spiller; and/or, Binder has been rigidly secured between cap and upper inasmuch as the cap is rigid of the material claimed and is secured between cap and upper).
Regarding Claim 2, modified Stritter teaches all the claimed limitations as discussed above in Claim 1.

Regarding Claim 3, modified Stritter teaches all the claimed limitations as discussed above in Claim 1.
Stritter further teaches wherein a horizontal bottom flange of the external safety toe cap extends between the upper and the sole (see Fig. 1).
Regarding Claim 4, modified Stritter teaches all the claimed limitations as discussed above in Claim 1.
Stritter further teaches wherein the safety toe cap is secured directly to the sole (see Fig. 1 wherein 34 directly contacts 24, secured to such via 48; Col. 4 Line 74-Col. 5 Line 2 "in the toe portion of the shoe, a third seam 48 the stitches of which extend through…the lining 18 and the upper 16...and the outsole 24").
Regarding Claim 7, modified Stritter teaches all the claimed limitations as discussed above in Claim 1.
Burman further teaches wherein the external safety toe cap comprises a composite material ([0013] “rigid toe cap, preferably a shell of steel, aluminium, or a composite”; [0036] “steel toe cap 15”; [0073] Claim 4 “toe cap comprises a rigid composite”).
As such, Stritter teaches all of the elements of the instant invention as discussed in detail above except providing the composite of the cap.  Although Binder does not directly teach this limitation, it would have been an obvious matter of design choice to one of ordinary skill in the art at the time the invention was made to have modified Stritter’s steel cap with composite. Such modification would be considered a mere choice of a commonly used material, in the footwear art, to make a toe cap of composite on the basis of its suitability for the intended use. In other words, the use of composite would have been an "obvious to try" approach because the use of such a well-known material for a toe cap is 
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stritter’s steel toe cap to be of composite as taught by Burman, especially as Burman teaches such materials are interchangeable in a safety context ([0002], [0011]); furthermore so, as it is known in the art to utilize such materials in a protective member (see extrinsic evidence Hubner 2009/0145006).
Regarding Claim 8, modified Stritter teaches all the claimed limitations as discussed above in Claim 1.
Burman further teaches wherein the upper comprises leather ([0050] “upper part of the upper may be constituted by…leather”).
As such, Stritter teaches all of the elements of the instant invention as discussed in detail above except providing that the upper is of leather.  Although Stritter does not directly teach this limitation, it would have been an obvious matter of design choice to one of ordinary skill in the art at the time the invention was made to have modified Stritter by making its upper of leather. Such modification would be considered a mere choice of a commonly used material, in the footwear art, to make an upper of leather on the basis of its suitability for the intended use. In other words, the use of leather would have been an "obvious to try" approach because the use of such a well-known material for an upper is not of innovation but of ordinary skill and common sense. KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742,82, USPQ2d 1382, 1396 (2007), especially in view of at least Burman.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify at least a portion of Stritter’s upper to be of leather if necessary as leather is a known material for uppers and the same structure is possible with different materials.
Regarding Claim 27, modified Stritter teaches all the claimed limitations as discussed above in Claim 1.
Stritter at least suggests wherein the safety toe cap footwear is configured to be in compliance with ASTM performance standard F2413-05 for impact 75 and compression 75, which references ASTM testing standard F2412-5 (Stritter teaches all the structures and materials of Claim 1 which meets the structural limitations in the claims and performs the functions as recited such as being capable of being in compliance as claimed). 

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stritter (USPN 2354338) in view of Burman et al (US Publication 2014/0223773), herein Burman, in view of Spiller (USPN 9635902), as applied to Claim(s) 1-4, 7, 8, 27 above, further in view of Egerton (USPN 1370797).
Regarding Claim 9, modified Stritter teaches all the claimed limitations as discussed above in Claim 1.
Stritter does not explicitly teach wherein the external safety toe cap is located within a recess in the top of the sole.

Egerton teaches wherein the external safety toe cap is located within a recess in the top of the sole (see Fig. 6; page 4 Line 49 “toe box 44”; page 4 Lines 98-102 “reduced thickness edge portions, such as 46…may be formed on the edges of the rubber sole to more or less lap up against the upper members or layers”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stritter’s sole such that there is a recess/lap up portion for the toe cap as taught by Egerton such as in order to protect that portion of the shoe, such as from scuffing.

Claim(s) 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stritter (USPN 2354338) in view of Burman et al (US Publication 2014/0223773), herein Burman, in view of Spiller (USPN 9635902), as applied to Claim(s) 1-4, 7, 8, 27 above, further in view of Okayasu (USPN 4811501).
Regarding Claim 21, modified Stritter teaches all the claimed limitations as discussed above in Claim 1.
Stritter does not explicitly teach a strip of anti-scuffing material located outside the upper and along an edge of the safety toe cap so that the strip is partially between the external safety toe cap and the upper and partially outside the external safety toe cap.

Okayasu teaches teach a strip of anti-scuffing material (8) located outside the upper (1) and along an edge of the safety toe cap (5) so that the strip is partially between the external safety toe cap and the upper and partially outside the external safety toe cap (see Fig. 2; Col. 2 Lines 25-29 “inner surface of the toe protector 5 may be lined with any suitable cushion material 8 to avoid any damage to the upper 1”, where 8 is partially outside upper and along edge of 5 so 8 is partially between toe cap 5 and upper 1 and partially outside toe cap 5; wherein the existence of material 8 prevents scuffing to elements that it covers such as the upper).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stritter with Okayasu’ cushion material in order to protect the upper (Col. 2 Line 27).
Regarding Claim 22, modified Stritter teaches all the claimed limitations as discussed above in Claim 21.
Modified Stritter does not explicitly teach wherein the strip is secured to the upper with adhesive and the strip is secured to the external safety toe cap with adhesive.

 
 Burman further teaches using adhesive to secure an element between two other elements (see Fig. 7; [0013] “adhesive…is used to attach…the toe cap cover to the assembly of upper and toe cap”; [0012] “moulded EVA upper”; [0035] “booty 11 moulded by ethyl vinyl acetate (EVA)”; [0036] “toe cap 15”; [0037] “toe cap cover 19”; “see Fig. 7 where adhesive attaches 19 to 11 and 15; wherein Burman also already previously taught that 15 adheres to 11 in the rejection of Claim 1; as such, 15 is between 19 and 11 via adhesive).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stritter’s strip (as provided by Okayasu) to use adhesive to secure the strip to the upper and safety toe cap as at least Burman teaches that it is known to use adhesive to secure element between two other elements in order to keep components together ([0002]).

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stritter (USPN 2354338) in view of Burman et al (US Publication 2014/0223773), herein Burman, Spiller (USPN 9635902), and Okayasu (USPN 4811501), as applied to Claim(s) 21 and 22 above, further in view of Peterson (USPN 4747989).
Regarding Claim 23, modified Stritter teaches all the claimed limitations as discussed above in Claim 21.
Stritter does not explicitly teach wherein the strip comprises nylon.

Peterson teaches wherein the strip comprises nylon (see Figs. 4, 5, and 7; Col. 4 Lines 20-22 “cushion may then be covered with…nylon”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stritter’s cushion (as provided by Okayasu) to have the nylon covering of Peterson in order to add to the overall durability and appearance of the cushion (Col. 4 Lines 24-25).

Claim(s) 10-14, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stritter (USPN 2354338) in view of Burman et al (US Publication 2014/0223773), herein Burman, Egerton (USPN 1370797), Spiller (USPN 9635902), and Okayasu (USPN 4811501).
Regarding Claim 10, Stritter teaches safety toe cap footwear for covering a foot having toes of a wearer (it is noted that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations; however, see Fig. 1; Col. 1 Lines 1-5 "invention relates to so-called safety shoes such as those worn by workmen to protect their toes from being injured in the course of their employment as, for example, by being squeezed or crushed by heavy objects"; Stritter teaches the footwear which meets the structural limitations in the claims and performs the functions as recited such 
a sole (see Fig. 1; Col. 3 Line 49 "outsole 24");
an upper (32+18) secured to the sole (24) for covering the foot of the wearer of the footwear; Col. 3 Lines 42-43 "upper 16, and an upper lining 18"; Col. 3 Lines 60-61 "upper…may comprise a vamp 32"; as for secured-- see Fig. 1; Col. 4 Line 74-Col. 5 Line 2 "in the toe portion of the shoe, a third seam 48 the stitches of which extend through…the lining 18 and the upper 16...and the outsole 24");
an external safety toe cap (34+30) located outside the upper at a toe portion of the upper, and wherein the external safety toe cap is uncovered and exposed to form a portion of an exposed exterior surface of the footwear (see Fig. 1 for external, uncovered, and exposed; Col. 3 Lines 63-65 "toe cap 34…overlaps the vamp and is secured to the latter as by means of stitching 35"; Col. 3 Line 61 "vamp 32"); 
wherein the external safety toe cap is rigid to protect the toes of the wearer from falling objects and compression (Col. 3 Lines 56-57 "metallic toe box 30"; Col. 3 Lines 67-68 "toe box 30 is made from heavy gage sheet metal, preferably hardened and tempered steel", wherein it is known in the art that such material is rigid, see Burman; see Fig. 1; Col. 1 Lines 1-5 "invention relates to so-called safety shoes such as those worn by workmen to protect their toes from being injured in the course of their employment as, for example, by being squeezed or crushed by heavy objects"),
wherein the external safety toe cap comprises one of steel, aluminum alloy, plastic, and a composite material (Col. 3 Lines 67-68 "toe box 30 is made from heavy gage sheet metal, preferably hardened and tempered steel”);
wherein the upper extends into an interior cavity of the external safety toe cap with an interior surface of the external safety toe cap directly secured to an exterior surface of the upper within the interior cavity so that the external safety toe cap is separated from the toes of the wearer by the upper 
and wherein the external safety toe cap partially extends between the upper and the sole and is secured to the sole (see Fig. 1; see Fig. 1 wherein 34 directly contacts 24, secured to such via 48; Col. 4 Line 74-Col. 5 Line 2 "in the toe portion of the shoe, a third seam 48 the stitches of which extend through…the lining 18 and the upper 16...and the outsole 24").

Stritter does not explicitly teach that the toe cap is rigidly secured to prevent movement between the external toe cap and the upper,
wherein an interior surface of the external safety toe cap directly secured to an exterior surface of the upper within the interior cavity with adhesive;
 and wherein the toe cap is secured to the sole with adhesive.

Burman teaches wherein an interior surface of the toe cap (15) is directly secured to an exterior surface of the upper (11) within the interior cavity with adhesive (see Fig. 7; [0036] “steel toe cap 15 is adhered to the toe of the booty 11 from the outside, by adhesive”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stritter’s toe cap with the adhesive of Burman as a known attachment method in the art for a toe cap to be over an upper in a safety context ([0002], [0011]) such as to keep components together ([0002]).


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stritter’s securement with the securement of Spiller as adhesive is a known attachment method in the art, especially as it is one securement method for another.

As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that modified Stritter teaches that the toe cap is rigidly secured to prevent movement between the external toe cap and the upper (inasmuch as “rigidly” has been defined, Stritter has been rigidly secured between cap and upper via adhesive taught by Burman and/or Spiller; and/or, Binder has been rigidly secured between cap and upper inasmuch as the cap is rigid of the material claimed and is secured between cap and upper).

Stritter also does not explicitly teach a strip of anti-scuffing material located outside the upper and along an edge of the safety toe cap so that the strip is partially between the external safety toe cap and the upper and partially outside the external safety toe cap; and
wherein the strip is secured to the upper with adhesive and the strip is secured to the external safety toe cap with adhesive.

Okayasu teaches teach a strip of anti-scuffing material (8) located outside the upper (1) and along an edge of the safety toe cap (5) so that the strip is partially between the external safety toe cap and the upper and partially outside the external safety toe cap (see Fig. 2; Col. 2 Lines 25-29 “inner surface of the toe protector 5 may be lined with any suitable cushion material 8 to avoid any damage to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stritter with Okayasu’ cushion material in order to protect the upper (Col. 2 Line 27).

Modified Stritter as provided by Okayasu already teaches that the strip is between the upper and toe cap, and is merely silent as to cementing to both elements via adhesive.
 
 Burman further teaches using adhesive to secure an element between two other elements (see Fig. 7; [0013] “adhesive…is used to attach…the toe cap cover to the assembly of upper and toe cap”; [0012] “moulded EVA upper”; [0035] “booty 11 moulded by ethyl vinyl acetate (EVA)”; [0036] “toe cap 15”; [0037] “toe cap cover 19”; “see Fig. 7 where adhesive attaches 19 to 11 and 15; wherein Burman also already previously taught that 15 adheres to 11 above; as such, 15 is between 19 and 11 via adhesive).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stritter’s strip (as provided by Okayasu) to use adhesive to secure the strip to the upper and safety toe cap as at least Burman teaches that it is known to use adhesive to secure element between two other elements in order to keep components together ([0002]).
Regarding Claim 11, modified Stritter teaches all the claimed limitations as discussed above in Claim 10.
Stritter further teaches wherein a horizontal bottom flange of the external safety toe cap extends between the upper and the sole (see Fig. 1).

Regarding Claim 12, modified Stritter teaches all the claimed limitations as discussed above in Claim 10.
The body of Claim 12 is the same as the body of Claim 4.  As such, see the aforementioned rejection of the body of Claim 4 for the rejection of the body of Claim 12.
Regarding Claim 13, modified Stritter teaches all the claimed limitations as discussed above in Claim 10.
The body of Claim 13 is the same as the body of Claim 7.  As such, see the aforementioned rejection of the body of Claim 7 for the rejection of the body of Claim 13.
Regarding Claim 14, modified Stritter teaches all the claimed limitations as discussed above in Claim 10.
The body of Claim 14 is the same as the body of Claim 8.  As such, see the aforementioned rejection of the body of Claim 8 for the rejection of the body of Claim 14.
Regarding Claim 29, modified Stritter teaches all the claimed limitations as discussed above in Claim 10.
The body of Claim 29 is the same as the body of Claim 27.  As such, see the aforementioned rejection of the body of Claim 27 for the rejection of the body of Claim 29.
Response to Amendment
The affidavit under 37 CFR 1.132 filed 3/7/22 is insufficient to overcome the rejection of claims 1-4, 7-14, 21-23, 27-30 based upon Egerton, Hubner, Burman, and Spiller as set forth in the last Office action because, at the least, showing is not commensurate in scope with the claims.  Specifically: 
The context of the affidavit (and applicant’s remarks 2/28/22 page 6) shows a desire to narrow the interpretation of the term “safety toe cap.”  However, under broadest reasonable interpretation, structurally differentiate the invention from the prior art.
Furthermore, although Claims 27 and 29 attempt to severely narrow the claims by claiming the entirety of ASTM standards in the art, and though applicant’s remarks page 7 provide a summary of the intent of the standards, such arguments are not persuasive at least due to the 112(b) rejection above.
Response to Arguments
Applicant’s arguments with respect to claims 1-4, 7-14, 21-23, 27-30 have been considered but are moot because of the new grounds of rejection necessitated by amendment.  Therefore, see aforementioned rejections for the argued missing limitations.  Nevertheless, for clarification--
Regarding applicant remarks on pages 6-7 as to the definition of a safety shoe-- examiner notes that there is no copy of the “bootworld” reference nor of the “safeshoes” reference.  Instead, there is an amazon reference and a shoezone reference instead, which are not discussed in the remarks.
Furthermore, regarding applicant’s remark on page 7 “minimum ASTM standard according to OSHA for a safety toe cap footwear is ASTM F2413 Impact 75 (50 foot pounds) and Compression 50 (1,750 pounds)--examiner notes that no reference has been submitted on file to indicate what these requirements (OSHA? Impact 75? Compression 75?) specifically entail.  In order to avoid indefiniteness issues, the details of the standards should be provided, especially as claiming such standards narrows the claim to the specific testing methods and/or results within the standards.
Despite applicant’s remarks on page 7 that ASTM F2413 discloses impact 75 and compression 75 tests, no such terms are found in ASTM F2413 (see NPL provided 8/30/21).
Furthermore, examiner notes that inasmuch as the term “safety toe cap” has been claimed, the term is still broad under broadest reasonable interpretation and is not as narrowed as remarks indicate.  Examiner recommends structurally differentiating the invention from the prior art.  Inasmuch as the structure and materials are the same as the applicant’s inasmuch as currently claimed, there is no 
Furthermore, see aforementioned office actions, which explain how the safety toe cap is already external and exposed inasmuch as the limitation “exposed exterior surface” was met in Claim 1 and 10.  For remarks on pages 8 and 9, Hubner is not utilized to teach an external toe cap but used to teach the material.  As indicated, it would have been obvious to substitute the material of one toe cap to be used as the material of another toe cap (Egerton).  As best understood, it seems that the remarks are a piecemeal analysis of the references.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Nevertheless, new art has been presented in order to further show that other prior art also still read on the claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be used to formulate a rejection if necessary: Prewitt (USPN 2180996) directed to external toe caps for safety or protection; O’Donnell (USPN 1758405) directed to external toe cap for protection from falling objects; Elliott (USPN 1776421), Siskind et al (WO 8604490), Williams (USPN 1703562), Schultz (GB 794969), Stirton (GB 897800), directed to toe caps; Beckwith (USPN 0710239), Tilt and Telling (USPN 1034744), Bartels (USPN 1089036) directed to composite material).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.H./Examiner, Art Unit 3732       

/SHARON M PRANGE/Primary Examiner, Art Unit 3732